Title: From Thomas Jefferson to James Brown, 3 January 17[90]
From: Jefferson, Thomas
To: Brown, James



Sir
Monticello Jan. 3. 1789 [i.e. 1790].

I received duly your favor of Dec. 21. and with it the several articles noted to be sent therewith, except No. 1. a box of wine.  I had observed in my memorandum that there were two No. 1s. and had desired both to be sent; and both are so marked in your letter: but the waggoners concurring in their declarations that one only was delivered, I am in hopes it was omitted by error, and that it may now come by my waggon, unless it is on the way in the canoes. I should be glad also to receive my harpsichord No. 19. by the waggon, and in order that it may come safely the waggoner will have occasion for half his waggon full of straw, for which I must beg the favor of you to give him an order on some body. I had given a note to Mr. Eppes to call for this harpsichord, and if he has done it, the present demand falls of course: I am in hopes however he has not. I will note at the foot of my letter some articles which I will beg the favor of you to send at present. I have not as yet spoken with Colo. Lewis on the subject of my tobacco. My stay being to be short, I do not at all intermeddle with my affairs. I shall put Mr. Donald’s letter into his hands, and then be able to answer it. Indeed I shall have the pleasure to see you both at Richmond before I leave the state, and to assure you in person of the sentiments of esteem with which I have the honor to be Sir your most obedient humble servt,

Th: Jefferson


P.S. I must ask the favor of you to pay to Mr. Davies any demands of postage he may present while I am in Virginia. I have desired him to forward my letters here by the Charlottesville rider and to ask the postage of you.
Articles to be sent by my waggon.
The biscuit and cyder desired before, if now to be had.
2 pair of bed blankets.
20. ℔ coffee
6. ℔ chocolate.
1. ℔ best Hyson tea.
2. loaves double refined sugar.
2. loaves single do.
6. gallons good French brandy. If none, send good rum.
20. ℔ moulded candles, tallow if to be had, if not, then sperma ceti
6. half pint tumblers. 12 wine glasses
The maps and battledores received from Mr. E. Randolph Mr. Donald and yourself taking one for each of you if you please. It will be necessary to pack the rest in a box.

